Name: COMMISSION REGULATION (EC) No 1439/97 of 23 July 1997 determining the extent to which applications submitted in July 1997 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  Europe;  animal product
 Date Published: nan

 24. 7 . 97 EN Official Journal of the European Communities No L 196/65 COMMISSION REGULATION (EC) No 1439/97 of 23 July 1997 determining the extent to which applications submitted in July 1997 for import licences for the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia can be accepted HAS ADOPTED THIS REGULATION: Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the quota referred to in Regulation (EC) No 481 /97 for the period 1 July to 31 December 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 481 /97 of 14 March 1997 laying down for 1997 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia ('), and in par ­ ticular Article 3 (4) thereof, Whereas Article 1 (3) of Regulation (EC) No 481 /97 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special condi ­ tions from 1 July to 31 December 1997; whereas the quantity of meat for which import licences have been submitted is such that applications may be granted in full , Article 2 This Regulation shall enter into force on 24 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 75, 15. 3 . 1997, p. 24 .